Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-8, drawn to drawn to a transport device classified in B23Q 16/10.
Group II: claims 9-11, drawn to drawn to a production facility for producing products classified in B67C 3/00
Group III:s 12-17, drawn to a method for transporting objects classified in B65B 3/04
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a transporting device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nussbaumer (US Patent No. 3,949,859). Nussbaumer discloses a transport device (Figures 1a-4b) with an object carrier (element 1) on which a plurality of object carrier elements (element 5) are arranged for placing down one or more objects, a drive unit (see col. 3, ll. 50-58) for driving the object carrier, characterized in that at least one object carrier element of the plurality of object carrier elements on the object carrier is arranged to be displaceable relative to the object carrier in the direction of the movement path on which the object carrier elements can be transported from work station to work station (see col. 3, ll. 50-58), a dog element (element 6) that can move together with the object carrier (3) and can move between an active state, in which relative movement between the object carrier element and object carrier is prevented, and-3-Preliminary Amendment U.S. Patent Application No. Unassignedan inactive state, in which relative movement between the object carrier element and object carrier is permitted (see col. 4, ll. 1-28), a stationary element (element 12), an actuation unit (element 13) actuating the at least one dog element and the at least one retaining element is provided and a control unit for the actuation unit is provided, the control unit being designed such that, in some cycles of the successive cycles, the dog element assumes an active state and the retaining element assumes an inactive state such that the at least one object carrier element is carried along by the object . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/04/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723